[Cite as Sunrise Cooperative, Inc. v. Durbin, 2021-Ohio-4416.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



SUNRISE COOPERATIVE, INC.                                  JUDGES:
                                                           Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellant                                Hon. John W. Wise, J.
                                                           Hon. Patricia A. Delaney, J.
-vs-
                                                           Case No. 21 CA 000015
BRENNAN DURBIN

        Defendant-Appellee                                 OPINION




CHARACTER OF PROCEEDING:                               Civil Appeal from the Court of Common
                                                       Pleas, Case No. 20BR07-0180


JUDGMENT:                                              Reversed and Remanded



DATE OF JUDGMENT ENTRY:                                December 14, 2021



APPEARANCES:

For Plaintiff-Appellant                                For Defendant-Appellee

DAVID J. WIGHAM                                        JACK L. MOSER
EMILY K. ANGLEWICZ                                     JACK MOSER LAW MTV, CO. LPA
JEREMY D. MARTIN                                       120 East High Street
ROETZEL & ANDRESS, LPA                                 Suite 100
222 South Main Street, Suite 400                       Mt. Vernon, Ohio 43050
Akron, Ohio 44308
Knox County, Case No. 21 CA 000015                                                          2


Wise, J.

       {¶1}       Appellant Sunrise Cooperative, Inc. (“Appellant”) appeals a judgment of the

Court of Common Pleas of Knox County, Ohio, which granted a Motion to Vacate in favor

of Appellee, Brennan Durbin (“Appellee”). The relevant facts leading to this appeal are as

follows.

                              STATEMENT OF THE FACTS AND CASE

       {¶2}       On July 13, 2020, Appellant filed a complaint against Appellee for breach of

contract and other claims in the Knox County Court of Common Pleas. Appellant

attempted service on Appellee at 17745 Nashville Road, Danville, Ohio on that date via

certified mail.

       {¶3}       On August 17, 2020, Appellant’s service by certified mail was determined

to be unsuccessful.

       {¶4}       On August 20, 2020, Appellant requested that the summons be issued by

regular mail.

       {¶5}       On October 2, 2020, Appellant filed its Motion for Default Judgment.

       {¶6}       The trial court granted the Motion on November 12, 2020.

       {¶7}       On January 7, 2021, the clerk notified Appellant’s Attorney there was no

service of summons.

       {¶8}       On January 15, 2021, Appellant filed a Complaint in Foreclosure in Knox

County Court of Common Pleas.

       {¶9}       On February 10, 2021, the Knox County Sheriff served the Complaint in

Foreclosure on Appellee.
Knox County, Case No. 21 CA 000015                                                     3


      {¶10} On April 13, 2021, Appellee filed a Motion under Civ.R. 60(B) to vacate the

Default Judgment issued November 12, 2020, a Motion for Leave to Plead Out of Rule,

and a Proposed Answer and Counterclaim. In his Motion, Appellee asserted he had not

been properly served with the Complaint, he did not have actual or constructive notice of

the action, and that not until the service of the Complaint in Foreclosure did Appellee

know that Appellant had filed a Complaint against him.

      {¶11} On April 16, 2021, the trial court granted Appellee’s Motion for Relief from

Judgment.

                                 ASSIGNMENT OF ERROR

      {¶12} Appellant timely filed a notice of appeal and herein raises the following

Assignment of Error:

      {¶13} “I. THE TRIAL COURT ERRED BY GRANTING APPELLEE’S MOTION TO

VACATE THE DEFAULT JUDGMENT ENTERED AGAINST HIM.”

                                               I.

      {¶14} In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred by granting Appellee’s Motion for Relief from Judgment without allowing Appellant

an opportunity to respond, and that Appellee failed to rebut the presumption of proper

service.

                                     a. Standard of Review

      {¶15} The decision of whether or not to vacate a judgment rests within the trial

court’s discretion and will not be reversed absent an abuse of discretion. Doddridge v.

Fitzpatrick, 53 Ohio St.2d 9, 12, 371 N.E.2d 214 (1978). In order to find an abuse of

discretion, we must determine the trial court’s decision was unreasonable, arbitrary, or
Knox County, Case No. 21 CA 000015                                                       4


unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217, 450 N.E.2d 1140 (1983).

                          b. Appellant’s Opportunity to Respond to
                           Appellee’s Motion for Relief Judgment

       {¶16} Knox County Local Rule 5.01 provides:

              All motions shall be accompanied with a memorandum in support

       stating the grounds and citing applicable authorities, with an Order granting

       the relief requested. The party shall serve any responsive pleading on or

       before the fourteenth day after the date of service. The moving party shall

       serve any reply on or before the seventh day after the date of service. On

       the twenty-eighth day after the motion is filed, the motion shall be deemed

       submitted to the Court.

       {¶17} Clearly this rule contemplates a response in opposition to a motion if so

desired by the opposing party. In addition, Civ.R. 6(C)(1), in pertinent part, states:

“Responses to a written motion, other than motions for summary judgment, may be

served within fourteen days after service of the motion.”

       {¶18} In Matter of K.H., 5th Dist. Muskingum No. CT2017-0059, 2018-Ohio-1137,

the appellee filed a motion to dismiss on August 17, 2017. The trial court granted the

motion four days later. Id. The Rules of Civil Procedure and Rules of Juvenile Procedure

both contemplate the opportunity for opposition response. Id. This Court held that granting

the motion four days after the motion was filed did not afford the appellant an opportunity

to respond. Id. The trial court acted prematurely. Id.
Knox County, Case No. 21 CA 000015                                                          5


       {¶19} In the case sub judice, Appellee filed his Motion for Relief from Judgment

on April 13, 2021. On April 16, 2021, three days later, the trial court granted the Motion

before Appellant had an opportunity to respond.

       {¶20} We find that in granting the Motion for Relief from Judgment three days after

the motion was filed, Appellant was not afforded an opportunity to respond according to

the Rules of Civil Procedure and Knox County Local Rules. The trial court ruled

prematurely.

       {¶21} Upon review, we find the trial court abused its discretion in granting the

Motion for Relief from Judgment prematurely. We remand the matter to the trial court to

afford Appellant the opportunity to file a response in opposition.

               c. Appellee failed to rebut the presumption of proper service.

       {¶22} Due to our disposition of the first issue raised, we find this issue not yet ripe

for our review until the trial court has afforded Appellant the opportunity to file a response

in opposition to Appellee’s Motion for Relief from Judgment.
Knox County, Case No. 21 CA 000015                                                6


       {¶23} Appellant’s sole Assignment of Error is sustained.

       {¶24} For the foregoing reasons, the judgment of the Court of Common Pleas of

Knox County, Ohio, is reversed, and the matter is remanded for further proceedings

consistent with this opinion.


By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.




JWW/br 1207